DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election, with traverse, of Group I: claims 1-14, in the “Response to Election / Restriction Filed - 01/29/2021” is acknowledged. 
Applicant's traversal arguments, filed on the same reply, have been fully considered but they are not persuasive. The traversal is on the ground(s) that it is respectfully submitted that “no undo” burden is placed on the Examiner. In this instance, the Examiner has access to a search already performed with respect to the parent application. Any additional searching required would likely not meet the "serious burden" requirement”.  Applicant also quotes MPEP, in part, "[i]f the search and examination of all the claims in an application can be made without serious burden, the must examine them on the merits, even though they include claims to independent or distinct inventions." MPEP § 803 (emphasis added). 
First of all, examiner could not evaluate the Applicant statement, specifically, “no undo” burden as it is not clear what is “no undo” burden. 
Secondly, Applicant has not cited any MPEP clause in support of the statement that previous searches should be basis for the prosecution of CON, divisional or CIP applications. This is, in fact, a broad allegation and/or wrongful analysis that the requirement is in error, and does not comply with the requirement of 37 CFR § 1.111 (b) which reads, in part: “In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action”. On the contrary to applicant assertion of “no undo burden” in search, USPTO practice is that, for every application whether CON, divisional or CIP, a thorough new search has to be carried out whether examiner has access to a search already performed with respect to the parent application or not.
As, for at least, inter alia, the searches for the device and process inventions are not co-extensive, the requirement is still deemed proper, and is therefore made FINAL, and thus the required provisional election (see MPEP § 818.01(a)) becomes an election without traverse.
In view of the above, this office action considers claims 1-20 pending for prosecution, wherein claims 15-20 are withdrawn from further consideration, and 1-14 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (255; Fig 15; [0047]) = (element 255; Figure No. 15; Paragraph No. [0047]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 1-2, 4-10, 12-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sainoo; Yasushi et al., (US 20100243028 A1; hereinafter Sainoo ).
Regarding claim 1, Sainoo teaches a method for fabricating a solar module (12; [0111]) the method comprising (See the entire document, specifically method steps disclosed in embodiment 1, Figs 1-44; [0091-0143], specifically, as cited below): 
providing a first cell portion (11c; fig 12; [0108])  on a semiconductor substrate (11), the first cell portion comprising a first soldering pad arrangement of emitter contacts  (8a-8e) and of base contacts (9a-9e); 
providing a second cell portion (11b) on the semiconductor substrate (11), the second cell portion comprising a second soldering pad arrangement of emitter contacts (8a-8e) and of base contacts (9a-9e), wherein the first soldering pad arrangement and the second soldering pad arrangement are aligned asymmetrically (8a-8e of 11c aligned with 9a-9e of 11b, not with 9a-9e of 11b) with respect to an axis of a semiconductor substrate (11); 
separating (Fig 12 @ middle linier trench) the first cell portion (11c)  and the second cell portion (11b) along a line perpendicular to an axis  of the semiconductor substrate (11); and 
arranging (Figs 12-15,30; [0110]) the first cell portion  and the second cell portion  alternately along a line such that the second cell portion  is arranged in an angular orientation (180°-orientation) with respect to the first cell portion (11c) and such that the first soldering pad arrangement  of emitter contacts (8a-8e) and of base contacts (9a-9b) of the first cell portion (11c) is aligned with the second soldering pad arrangement of base contacts (9a-9e) and of emitter contacts (8a-8e) of the second cell portion (11b), respectively.  
Regarding claim 2, Sainoo as applied to the method of claim 1, further comprising (Figs 11-12; [0107]) electrically connecting (through 20a-20d) the first cell portion (11b) and the second cell portion (11c).  
Regarding claim 4, Sainoo as applied to the method of claim 1, wherein ([0093]) the rear contact solar cells are separated into first and second cell portions by mechanically breaking the solar cell along a linear trench (separated trench between 11c and 11b).  
Regarding claim 5, Sainoo as applied to the method of claim 4, wherein the linear trench is created by laser scribing ([0093]) into the semiconductor substrate (11). 
Regarding claim 6, Sainoo as applied to the method of claim 4, wherein the linear trench is created by etching ([0094]) or sawing into the semiconductor substrate (11).
Regarding claim 7, Sainoo as applied to the method of claim 2, wherein (Figs 11-12; [0107]) electrically connecting (through 20) the first cell portion (11c) and the second cell portion (11b) comprises electrically connecting the base contacts (9a-9e) of the first cell portion (11c) to the emitter contacts (8a-8e) of the second cell portion (11b) or connecting the emitter contacts (8a-8e) of the first cell portion to the base contacts (9a-9e) of the second cell portion (11b).  
Regarding claim 8, Sainoo a solar module (12; [0111]) prepared by the process comprising (See the entire document, specifically method steps disclosed in embodiment 1, Figs 1-44; [0091-0143], specifically, as cited below) the steps of: 
providing a first cell portion (11c; fig 12; [0108])  on a semiconductor substrate  (11), the first cell portion comprising a first soldering pad arrangement  of emitter contacts (8a-8e) and of base contacts (9a-9e); 
providing a second cell portion (11b) on the semiconductor substrate (11), the second cell portion comprising a second soldering pad arrangement of emitter contacts (8a-8e) and of base contacts (9a-9e), wherein the first soldering pad arrangement and the second soldering pad arrangement are aligned asymmetrically (9a-9e of 11b aligned with 8a-8e of 11C) with respect to an axis of a semiconductor substrate (11); 
separating (Fig 12 @ middle linier trench) the first cell portion (11c)  and the second cell portion (11b)  along a line perpendicular to an axis of the semiconductor substrate (11); and 
11b) and such that the first soldering pad arrangement of emitter contacts (8a-8e) and of base contacts (9a-9e) of the first cell portion (11c) is aligned with the second soldering pad arrangement of base contacts (9a-9e) and of emitter contacts (8a-8e) of the second cell portion (11b), respectively.  
Regarding claim 9, Sainoo as applied to the solar module of claim 8, wherein the process further comprises (Figs 11-12; [0107]) electrically connecting (through 20a-20d) the first cell portion (11c) and the second cell portion (11c).  
Regarding claim 10, Sainoo as applied to the solar module of claim 9, wherein (Figs 11-12; [0107]) electrically connecting (through 20) the first cell portion (11c) and the second cell portion (11b) comprises electrically connecting the base contacts (9a-9e) of the first cell portion (11c) to the emitter contacts (8a-8e) of the second cell portion (11b) or connecting the emitter contacts (8a-8e) of the first cell portion to the base contacts (9a-9e) of the second cell portion (11b).  
Regarding claim 12, Sainoo as applied to the A solar module of claim 8, wherein ([0093]) the rear contact solar cells are separated into first and second cell portions by mechanically breaking the solar cell along a linear trench (separated trench between 11c and 11b).  
Regarding claim 13, Sainoo as applied to the solar module of claim 12, wherein ([0093]) the linear trench is created by laser scribing ([0093]) into the semiconductor substrate (11).  
Regarding claim 14, Sainoo as applied to the solar module of claim 12, wherein the linear trench is created by etching ([0094]) or sawing into the semiconductor substrate (11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sainoo; Yasushi et al., (US 20100243028 A1; hereinafter Sainoo ).
Regarding claims 3, 11, Sainoo as applied to the method of claim 1 or to the  solar module of claim 8, respectively, while further teaches, wherein (Fig 12), before separating a rear contact solar cell, the soldering pad arrangement of an emitter contact (8a-8e) continuously extends (through 20a-20d) from a first end arranged close to a first edge (20e-20h @right)  of the semiconductors substrate (11) via a centre region (20a-20e) of the semiconductor substrate to a second end arranged close to a second edge (20e-20h @left)  of the semiconductors substrate (11), but does not expressly disclose wherein the first end and the second end are spaced apart from the first edge (20e-20h @right)  and the second edge (20e-20h @left)  , respectively, by between 2 and 48% of the distance between the first and second edges (20e-20h  @right/@left)  .  
However, some of spaced value fall within the claim range “between 2 and 48%”, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior 20e-20h  @right/@left)” as disclosed in prior art, to arrive at the recited limitation of “between 2 and 48%”.
Moreover, the instant specification contains no disclosure of either the critical nature of the claimed range of “spaced apart from the first edge (20e-20h @right)  and the second edge (20e-20h @left)  , respectively, by between 2 and 48% of the distance between the first and second edges (20e-20h  @right/@left)” or of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
LUO; ZHIJIONG  et al., (CN 103367509 A also published as US 20130263908 A1) discloses a solar cell manufacturing technology comprising:8 providing a first cell portion (101-1; fig 24a)  on a semiconductor substrate, the first cell portion comprising a first soldering pad arrangement of emitter contacts  (102-1; Fig 24b) and of base contacts (103-1); providing a second cell portion (101-2) on the semiconductor substrate, the second cell portion comprising a second soldering pad arrangement of emitter contacts (103-1) and of base contacts (102-1), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 22, 2021